                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:


LINEAR MOLD «& ENGINEERING, LLC                      Case No. 21-42617-mar
                                                     Chapter 11
       Debtor.                                       Hon. Mark A. Randon



         DEBTOR'S FIRST DAY MOTION PURSUANT TO SECTIONS
    105(a),361,362,363, 364, AND 552 OF THE BANKRUPTCY CODE
   AND BANKRUPTCY RULE 4001 (b) FOR ENTRY OF INTERIM AND
 FINAL ORDERS (A) AUTHORIZING USE OF CASH COLLATERAL, (B)
   GRANTING ADEQUATE PROTECTION, AND (C) SCHEDULING A
                 FINAL HEARING ON THE MOTION

      Linear Mold & Engineering, LLC, and Debtor-in-Possession in the above

captioned case ("Mold & Engineering" or "Debtor"), by and through its proposed

attorneys, Strobl Sharp PLLC, files this motion ("Motion") for entry of an Order (the

"Interim Order") (A) Authorizing the Debtor, Pursuant to Sections 105(a), 361,362,

363, 364 and 552 of title 11 of the United States Code (the "Bankruptcy Code"),

Rule 400 l(b) of the Federal Rules of Bankruptcy Procedure (the "Bankmptcy

Rules") and Local Rule 4001-2 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankmptcy Court for the Eastern District of

Michigan (the "Local Rules"), to use Cash Collateral, (B) Granting Adequate

Protection, and (C) Scheduling a Final Hearing on this Motion (the "Final Hearing")

in this case. In support of this Motion, the Debtor has submitted the Affidavit of John



  21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 1 of 49
Tenbusch ("Tenbusch") Debtor's IVIajority Member (the "Tenbusch Affidavit") as

Exhibit B, and respectfully represents as follows:

                 STATUS OF THE CASE AND JURISDICTION

      1.         On March 26, 2021 (the "Petition Date") the Debtor filed a

voluntary petition for relief under Chapter 11, Subchapter V of the Bankmptcy Code.

      2.         The Debtor has continued in possession of its property and has

continued to operate its business as a Debtor-in-Possession pursuant to §§ 1107 (a)

and 1108 of the Bankruptcy Code.

      3.         The Court has not appointed the Subchapter V Trustee.
                                                                                         1




      4.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157 (b)(2).

      5.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory and legal predicates for the relief sought herein are sections

105(a), 361, 362, 363, 364 and 552 of the Bankruptcy Code, Bankruptcy Rule

400 l(b) and Local Rule 4001-2.

                            BACKGROUND OF THE DEBTOR

     6.          Tenbusch originally incorporated Linear Mold & Engineering, Inc.

("Mold, Inc."), on May 23, 2003, as a full-service plastics mold tooling and

production service provider. Tenbusch was the sole shareholder and Mold, Inc.

started as a two-man operation with limited customers.


                                              2

  21-42617-mar     Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 2 of 49
production service provider. Tenbusch was the sole shareholder and Mold, Inc.

started as a two-man operation with limited customers.

      7.         Over time, Mold, Inc. grew to 125 employees and approximately

300 varied customers. With full machine shop capabilities. Mold, Inc. become an

industry leader in mold flow analysis, plastic injection mold simulation capabilities,

full black-box design and advanced process support.

      8. Because oflVIold, Inc.'s reputation as an industry leader, in 2015,

Moog Inc. ("Moog"), a New York corporation and worldwide designer,

manufacturer and integrator of precision control components and systems acquired

70% of the stock of Mold, Inc., with the objective of integrating into Mold, Inc.'s

customer relationships, specifically its aerospace customer base. Tenbusch

negotiated the sale of the remaining 30% of the Mold, Inc. stock and settled with

Moog in January 2017.

      9.         After Moog's acquisition of the Mold, Inc. stock, Tenbusch served

as a vice-president and director ofMoog and facilitated its integration into the Mold,

Inc. customers. After a short period with Moog, Tenbusch resigned to pursue other

opportunities.

      10.        After 2 years of operation, Moog determined that it would transition

the aerospace customers into Moog and divest itself of the Mold, Inc. operations.




                                             3

  21-42617-mar     Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 3 of 49
      11.        In June 2017, Tenbusch organized Linear Acquisition, LLC

("Acquisition") with the intent ofre-purchasing the Mold, Inc. stock from Moog.

      12. After the re-purchase of the Mold, Inc., stock by Acquisition, Mold,

Inc., was merged into Mold & Engineering. Acquisition is the sole member of Mold

& Engineering.

      13.        On September 1, 2018, Mold & Engineering entered into a five (5)

year lease for the property located at 12163 Globe Street, Livonia, Michigan (the

"Globe Street Property").

      14.        However, in order to effectively grow the molding operations, the

Globe Street Property needed to supplement its power supply. Unfortunately, over

the course of nine (9) months Mold & Engineering was unable to adequately increase

the power supply at the Globe Street Property and determined that the molding

operations needed to be moved to a new location with sufficient power resources.

      15.        Consequently, Mold & Engineering entered into a lease for the

property located at 400 Parkland Drive, Charlotte, Michigan (the "Charlotte

Property"). The molding operations were permanently relocated to the Charlotte

Property.

     16.         By June 2019, it was clear that revenue from the tooling operations

had fallen sharply and would not recover in a reasonable timeframe. The tooling

operations were no longer profitable and were draining resources from other

                                             4

  21-42617-mar     Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 4 of 49
profitable operations. Therefore, a decision was made to shut down the tooling

operations and to focus on the plastics, injection molding and additive business.

      17.        This left Mold & Engineering with substantial debt associated with

the tooling business and no active tooling operations or ability to generate revenue

associated with the tolling industry to satisfy that debt.

      18.        In 2017, at the time Acquisition acquired the stock of Mold, Inc.,

from Moog, the company had approximately 91 employees. Mold & Engineering

immediately began trimming the employee base to only those employees needed for

continued operations. Currently, Mold & Engineering employs approximately

twenty-eight (28) employees across its various business operations, including

management, sales, engineering, account management, production, production

management and human resources (collectively, the "Employees"). All production

employees are located at the Charlotte Property.

      19.        The management team is made up of Tenbusch and Louis Young

("Young"). The corporate offices are located in the Globe Street Property.

Tenbusch is the Chief Executive Officer and the 96.5% member of Acquisition.

Tenbusch has a background in design engineering for tooling and am involved in all

aspects of operations, sales and production.

     20.         Young, an industrial engineer, joined Mold, Inc., in 2003 when it

was originally established. He stayed with the company throughout the time it was

                                             5

  21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 5 of 49
under the ownership of Moog. Young has remained with the Company as its

President. He holds a 3.5% interest in Acquisition.

              EVENTS LEADING TO THE BANKRUPTCY FILING
                                                                                       I

      21.        A number of factors have contributed to the Debtor's decision to

file for relief under Chapter 11, Subchapter V of the Bankmptcy Code.

      22.        Prior to the onset of the pandemic, the Debtor has been losing

money due to the excessive tooling debt and was maintaining operations through the

infusion of capital by Tenbusch. In September 2019 Level One offset a Charles

Schwab cash collateral account pledged by Tenbusch in the amount of

$2,189,951.78 in order to reduce Mold & Engineering's debt load.

      23.        At the time of the offset, Mold & Engineering auctioned its

equipment not needed to sustain the continuing molding operations. The proceeds

were used to further reduce the Bank debt.

      24.        Continuing losses have been driven chiefly by a change in the

structure of the auto industry and shifting demands for the services offered by Mold

& Engineering. Historical profit prior to the period of ownership by Moog were

largely driven by customers in the aerospace industry, metal 3D printing and tooling

customers. With the loss of the aerospace customer base to Moog and loss

attributable to the tooling business, Mold & Engineering has shifted its focus to

metal 3D printing and plastic 3D printing services for the auto industry. This has

                                            6

  21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 6 of 49
helped supplement the loss of the tooling revenue but, has not generated sufficient

cash flow to service the debt associated with the shutdown of the tooling business.

      25.         In addition, the Debtor has recently been faced with costly litigation

in the United States District Court for the Northern District of Illinois and in the state

courts in M^ichigan. The litigation has had a drain on Debtor's personnel and

financial resources.

      26.        By early 2020, after having successfully shed the tooling business,

Mold & Engineering was trending toward a positive cash flow - this despite

continuing to carry the tooling debt. Unfortunately, CO VID-19 hit the auto industry

heavy in March 2020, wiping out the positive gains made by Mold & Engineering

in late 2019 and 2020.

      27.        The shutdown due to COVID-19 pursuant to Governor Whitmer's

Executive Orders, had a significant negative impact on Mold & Engineering's

operations and revenue. Orders and customer requirements deceased substantially

at the outset of the shutdown due to reduced production and workflows. Mold &

Engineering's revenue dropped by approximately 40% compared to 2019 revenue

reduced by the revenue generated by the tooling operations.

     28.         On April 15, 2020, Mold & Engineering received a loan under the

Small Business Administration's ("SBA") Pay check Protection Program ("PPP") in

the amount of $554,100.00, which has been forgiven in full.

                                             7

  21-42617-mar     Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36     Page 7 of 49
                                                                                             ;
      29.        In addition, Mo\d & Engineering submitted a request directly to the

SBA for an Economic Injury and Disaster Loan. On August 31, 2020, the SBA

issued a secured disaster loan to Mold & Engineering in the amount of $150,000

with an annual interest at the rate 3.75% (the "EIDL Loan"). Monthly payments in

the amount of $731.00 on the EIDL Loan are scheduled to begin in August 2021.

The SBA has recorded a blanket UCC Financing Statement with respect to the EIDL

Loan.

      30.        Mold & Engineering applied for and received a second PPP loan in

the amount of $554,133.00 through Level One. The funds were disbursed on

Febmary 2, 2021. During the covered period. Mold & Engineering has potential

forgiveness payments in the full amount of the funds received. The PPP Loan

Forgiveness Application will be submitted seeking forgiveness of the entire loan

amount. It is anticipated that the entire PPP loan will be forgiven.

      31.        Since the resumption of production in the auto industry and the

lifting of the shutdown orders. Mold and Engineering has experienced a recovery in

its revenue. Assuming no additional shutdowns or production stoppages, it is

anticipated Mold and Engineering's revenue will return to 2019 level, less the

revenue generated by tooling operation, by mid-2021.




                                            8

  21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 8 of 49
                      THJ^PREPETITION SECURED CLAIMS

      32.        In order to meet operational expenses, Mold & Engineering

maintains a line of credit with Level One Bank ("Level One Bank" or "Bank") as

follows:

            On July 17, 2017, Mold & Engineering executed a Promissory Note
            (Line of Credit-Prime), a Loan Agreement and two Security
            Agreements with respect specific equipment and all assets, in the
            principal amount of Two Million Five Hundred Thousand and 00/100
            Dollars ($2,500,000.00) in favor of Level One Bank (the "Mold &
            Engineering Note"). On November 1, 2018, Mold & Engineering
            executed an Allonge to the Promissory Note reducing the face amount
             of the Linear Note from Two Million Five Hundred Thousand and
            00/100 Dollars ($2,500,000.00) to Two Million and 00/100 Dollars
            ($2,000,000.00). In support of the Mold & Engineering Note, the John
            Tenbusch Revocable Tmst, Young and Tenbusch executed a
            Continuing Guaranty.

("Level One Bank Debt")

      33.        The approximate outstanding balance due on the Level One Bank

Debt as of the Petition Date is $957,945.02, including principal and interest.

      34.        October 11, 2019, Acquisition, Mold & Engineering, the John

Tenbusch Revocable Tmst, Young and Tenbusch entered into a Loan Affinnation

and Restructure Agreement ("Forbearance Agreement") with the Bank in connection

with the Level One Bank Debt. On April 2, 2020, an Amendment to Loan

Affirmation and Restructure Agreement ("Amended Forbearance Agreement") was

executed. The Forbearance Period under the Amended Forbearance Agreement

expires on April 1, 2021.
                                             9

  21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 9 of 49
                     DEBTOR'S PREPETITION ASSETS

      35.        As of the Petition Date, the Debtor's assets were chiefly made up

of(1) earned accounts receivable, (2) equipment and vehicles used in the operations

of Debtor's business, and (3) executory contracts and going concern value (good

will). The Debtor's estimate the fair market value of its assets on the Petition Date

as follows:

                i. Accounts Receivable:                          $1,117,198.34
                ii. Personal Property:                           $ 271,225.00
                iii. Cash on Hand:                               $ 176,801.26
                                                Total:           $ 1,565,224.60


                     USE OF CASH COLLATERAL AND
                          ADEQUATE PROTECTION

      36.        A potential dismption in services would be devastating to the

Debtor's ability perform on its contracts. Consequently, of immediate urgency is

the need to fund the Debtor's payroll, including the payroll due to employees due on

April 2, 2021, and to satisfy post-petition obligations owed to the Debtor's post-

petition creditors who will provide the goods and services needed by the Debtor to

perform on existing contracts.

      37.       The Debtor proposes to use Cash Collateral for the payment ofpost-

petition employee wages and salaries, payroll taxes, supplies and other post-petition

general operating and working capital purposes, including amounts paid for such

                                           10

 21-42617-mar    Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36   Page 10 of 49
purposes which may constitute administrative expense claims under the Bankmptcy

Code directly attributable to the operation of Debtor's business post-petition as

authorized by final order of the Court.

      38.         The Debtor has delivered an initial 13-week projected budget to the

Bank (the "Budget"). See Exhibit C.

      39.         The Debtor has been in contact with counsel for the Bank regarding

the use of Cash Collateral. The Debtor and the Bank have negotiated for the

consensual use of Cash Collateral.

     40.          Debtor is proposing to provide adequate protection to the Bank and

as follows:

              (a) Debtor will make monthly payments to the Bank in the amount

     of $13,600.00 beginning on April 25, 2021 and continuing on the 25th day of

     each consecutive month until the effective date of a confirmed of a plan of

     reorganization or conversion or dismissal of this case.

              (b) In addition, the Debtor shall grant the Bank replacement liens in

     Debtor's post-petition assets, effective as of the Petition Date, including, but

     not limited to, all accounts receivable, to the same extent, validity and in the

     same priority as such liens existed on the Petition Date, as well as a claim

     under Bankruptcy Code § 507(b) for any unpaid adequate protection

     payments as provided for hereunder.


                                            11

 21-42617-mar     Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36   Page 11 of 49
             (c) Debtor shall have a five (5) business day grace period to make

       its adequate protection payments to the Bank. Upon the failure of the Debtor

       to cure such default within five (5) days of written notice, served on Debtor's

       counsel via email, Debtor's right to use Cash Collateral under the Interim

       and/or Final Order shall immediately cease upon the filing of an Affidavit of

      Default by the Bank and the Bank shall have the right to seek to lift the

      automatic stay on an expedited basis.

             (d) The Bank shall retain its first priority lien and the payment

      priorities as set forth herein, subject and subordinate to a carve out (the

      "Carve-Out), which shall be comprised of the following (i) all approved and

      unpaid fees to be paid to the Subchapter Trustee and (ii) the Debtor's unpaid

      professional fees directly associated with services provided to Debtor in this

      bankmptcy case, which have, a) been incurred post-petition, accmed post-

      petition and invoiced post-petition and, b) remain unpaid upon confirmation

      of a Chapter 11 Plan or a conversion of the Chapter 11 Case up to the

      aggregate amount of Seventy-Five Thousand and 00/100 Dollars

      ($75,000.00).

      41.        Based on the critical need to protect the Debtor's ability to perform
                                                                                         T


on its executory service contracts thereby preserving the Debtor's estate, the Debtor




                                            12

  21-42617-mar    Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36   Page 12 of 49
believes that it should be permitted to use the post-petition Cash Collateral to fund

ongoing post-petition operations only.

      42.         Debtor is proposing to provide the SBA whose lien was fixed on

the Petition Date, adequate protection payments as outlined in the EIDL Loan

scheduled to begin August, 2021. The SBA shall be granted a post-petition

continuing lien in the post-petition assets in the same priority and to the same extent

as such existed on the Petition Date.

                              RELIEF REQUESTED

      43.        By this Motion, Debtor seeks an order pursuant to sections 105(a),

361, 362, 363, 364 and 552 of the Bankmptcy Code: (a) authorizing use of Cash

Collateral pursuant to the terms of the Interim Order; (b) granting and affirming to

the extent necessary, the adequate protection given to Level One Bank and the SBA

in respect of their interest in the Pre-Petition Collateral, and (c) scheduling the Final

Hearing on this IVIotion.

      44.        Bankmptcy Rule 4001 (d) provides that the court may fix the time

within which objections to the approval of an agreement relating to cash collateral

and adequate protection pursuant to Section 363 of the Bankruptcy Code must be

filed. In addition, the Court is empowered to conduct an expedited preliminary

hearing on the Motion and authorize the use of the Operating Cash to the extent

necessary to avoid immediate and irreparable harm to the Debtor's estate.


                                             13

 21-42617-mar     Doc 11    Filed 03/26/21    Entered 03/26/21 17:53:36   Page 13 of 49
                               BASIS FOR RELIEF

      45.        The Debtor will continue to need the use of the Cash Collateral to


pay immediate post-petition expenditures, consistent with the proposed Budget, to

maintain its ability to service customers and to continue operations for the benefit of

creditors. These expenditures will enable the Debtor to continue operating post-

petition, immediately fund the Debtor's payroll and preserve the Pre-Petition

Collateral. Without the authority to use Cash Collateral, the Debtor will not have

working capital needed to operate, pay employees, or maintain operations post-

petition to protect the bankmptcy estate.

      46.        Pursuant to Sections 363(c)(2) and 363(e) of the Bankruptcy Code,

the Debtor is permitted to use the Cash Collateral as the Debtor is providing the pre-

petition secured creditor with adequate protection. "Adequate protection" is not

defined in the Bankruptcy Code, although 11 U.S.C. § 361 sets forth three (3) non-

exclusive methods of how an interest in property may be adequately protected. In

re Shriver, 33 B.R. 176, 186 (Bankr. N.D. Ohio 1983).

      47.       Adequate protection is aptly described as "a balancing of the

debtor's and a creditor's respective harm." In re Carson, 34 B.R. 502, 505(Bankr.

D. Kan. 1983) (citation omitted). The legislative history of Section 361 of the

Bankruptcy Code reflects Congress' intent to give the Court flexibility to fashion

adequate protection in light of the facts and equitable considerations in each case.


                                            14

 21-42617-mar    Doc 11    Filed 03/26/21    Entered 03/26/21 17:53:36   Page 14 of 49
E.g., In re O'Connor, 808 F.2d 1393, 396-97 (10th Cir. 1987); In re 5-Leaf Clover

Corp., 6 B.R. 463, 466 (Bankr. S.D. W. Va. 1980); see also In re Harrington &

Richardson, Inc., 48 B.R. 431, 433 (Bankr. D. Mass. 1985) (noting that adequate

protection is "a flexible concept which requires a Court to make decisions on a case-

by-case basis."). For example, in determining what constitutes "adequate

protection," courts must consider not only the interests of the secured creditor whose

cash collateral is affected, but the interests of all other creditors in light of the

debtor's efforts to enhance the prospects of reorganization. 0'Connor, 808 F.2d at

1397-98.

      48.        To say that a secured creditor is entitled to adequate protection

means that the secured creditor is entitled to assurance that the value of its lien will

not decrease as a result of the automatic stay and if it does, that it will receive

something as compensation for the decrease. In re Ramco Well Service, Inc., 32

B.R. 525, 531 (Bankr. W.D. Okla. 1983).

      49.        Bankmptcy Rule 400 l(b) permits a court to approve a debtor's

request for use of cash collateral during the 15-day period following the filing of a

motion requesting authorization to use cash collateral, "only . . .as is necessary to

avoid immediate and irreparable harm to the estate pending a final hearing."

Bankmptcy Rule 4001(b)(2). In examining requests for interim relief under this

rule, courts apply the same business judgment standard applicable to other business

                                            15
 21-42617-mar     Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36   Page 15 of 49
decisions. See, e.g., In re Simasko Production Co., 47 B.R. 444, 449 (D. Co. 1985);

see also In re Ames Dep 't Stores Inc., 115 B.R. 34, 38 (Bank S.D. N.Y.1990).

       50.        Section 363(c)(2) of the Bankruptcy Code provides that a debtor

may not use, sell or lease cash collateral unless "(A) each entity that has an interest

in such cash collateral consents; or (B) the court, after notice and hearing, authorizes

such use, sale, or lease in accordance with the provisions of this section." 11 U.S.C.

§ 363(c)(2). To use cash collateral without the lienholder's consent and to use other

property in which a creditor claims an interest, the debtor is required to provide the

lienholder with adequate protection of its interest in the cash collateral and other

property in which an interest is claimed. The term "adequate protection" is defined

in Section 361 of the Banb-uptcy Code. Adequate protection may be provided by

granting a lienholder an additional or replacement lien to the extent that the stay,

use, sale, lease, or grant results in a decrease in the value of such entity's interest in

such property. 11 U.S.C. § 361(2).

      51.        Adequate protection must be determined on a case-by-case basis,

in light of the particular facts and circumstances presented, the focus being that

which is required to protect a secured creditor from diminution in the value of its

interest in the particular collateral during the use period. In re Ledgmere Land

Corp.,116 B.R. 338, 343 (Bankr. D. Mass. 1990); Delbridge v. Production Credit

Assoc. and Federal Land Bank, 104 B.R. 824, 827 (E.D. Mich. 1989); In re Kain.


                                             16

  21-42617-mar    Doc 11    Filed 03/26/21    Entered 03/26/21 17:53:36    Page 16 of 49
86 B.R. 506, 513 (Bankr. W.D. Mich. 1988); In re Beker Indus. Corp. 58 B.R. 725,

736 (Bankr. S.D.N.Y. 1986).

       52.       The Debtor is willing to grant Level One Bank and the SBA

replacement liens in the Debtor's post-petition assets, in the same dollar amount and

priority, as the value of its liens in the Cash Collateral and to make the proposed

monthly adequate protection payments. Such replacement liens and payments

constitute adequate protection in accordance with Section 361 of the Bankmptcy

Code.

      53.        The entry of the Interim Order will enable the Debtor to use its cash

collateral and fund the Debtor's immediate post-petition needs (including the

funding of the Debtor's payroll), as well as other post-petition needs of this case as

the Debtor's endeavor to achieve the benefits of a meaningful and successful Chapter

11 reorganization.

      54.        Conversely, immediate irreparable harm will occur to the Debtor,

its customers, employees, creditors and its estate if the Debtor is not permitted to use

Cash Collateral. In the absence of a court order authorizing the use of the Cash

Collateral, the Debtor will not be unable to meet post-petition payroll and other

operating expenses and will be forced to cease operations immediately, rather than

continuing efforts to maximize value of its assets for the benefit of its estate and

creditors. Thus, an inability to use Cash Collateral would cause a substantial and


                                            17

  21-42617-mar    Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36   Page 17 of 49
immediate harm to the detriment of all of the Debtor's creditors and customers. In
                                                                                            i



re Marion Street Partnership, 108 B.R. 218 (Bankr. D. Minn. 1989) (debtor was

authorized to use cash collateral to pay operating expenses where the debtor could

not operate for even one day without the use of cash collateral).

      55.         Accordingly, the Debtor respectfully submits that the use of the

Cash Collateral on the terms set forth in the Interim Order is in the best interest of

the Debtor, its customers, estate, creditors and all parties in interest.

                       REQUEST FOR FINAL HEARING

      56.        Pursuant to Bankmptcy Rule 4001(b)(2), the Debtor requests the

Court set a date for the Final Hearing.

            WAIVER OF MEMORANDUM OF LAW REQUESTED

      57.        As this motion raises no novel issues of fact or law and the legal

basis relied upon by the Debtor has been adequately set forth herein, the Debtor

request that the requirement of a separate memorandum of law be waived.

                                      NOTICE

      58.         Notice of this Motion has been given by email, facsimile and/or

overnight mail delivery to (a) the United States Tmstee for the Eastern District of

Michigan, (b) the Subchapter V Trustee, (c) counsel for Level One Bank, (d) Level

One Bank, Attn: Jacob Hachey, (e) the U.S. Small Business Administration and (f)

the twenty largest unsecured creditors in each Debtor's estate pursuant to Local Rule

                                             18

  21-42617-mar    Doc 11    Filed 03/26/21    Entered 03/26/21 17:53:36     Page 18 of 49
4001-2(d)(l). Given the urgency of funding payroll (which must be funded by March

31, 2021) and the need for an immediate hearing, the Debtor submits that no other

or further notice is necessary at this time.

        59.           Pursuant to Local Rule 4001-2(c)(4) the Debtor shall serve the

following parties with a copy of this motion and notice of the interim hearing date:

(i) the United States Tmstee for the Eastern District of Michigan; (ii) the Subchapter

V Tmstee (iii) counsel for Level One Bank; (iv) Level One Bank, Attn: Jacob

Hachey; (v) the Small Business Administration; (vi) parties included on the Debtor's

lists of twenty (20) largest unsecured creditors; and (vii) those parties that have

requested notice pursuant to Bankmptcy Rule 2002 with notice of this motion.

        WHEREFORE, the Debtor respectfully requests the Court grant the relief

requested in this Motion and grant such other and further relief as is just and proper.

                                                          Respectfully submitted,

                                                          STROBL SHARP PLLC

                                                               lsi Lynn M. Brimer
                                                          LYNN M. BRIMER (P43291)
                                                          PAMELA RITTER (P47886)
                                                          300 E. Long Lake Road, Suite 200
                                                          Bloomfield Hills, MI 48304-2376
                                                          (248) 540-2300; fax (248) 645-2690
                                                          lbrimer(%stroblpc .com
                                                          pritter@stroblpc. com
                                                          Proposed Attorneys for Debtor and
                                                          Debtor in Possession
Date: March 26,-12021
*S&B\85363\001\PLDG\SB725916.DOCX


                                                     19

  21-42617-mar        Doc 11        Filed 03/26/21    Entered 03/26/21 17:53:36     Page 19 of 49
                                   EXHIBIT A

                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                          Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon




                               INTERIM ORDER
   (A) AUTHORIZING USE OF CASH COLLATERAL, (B) GRANTING
         ADEQUATE PROTECTION, AND (C) SCHEDULING
                   A FINAL HEARING ON THE MOTION

      Upon consideration of the Debtor's Motion for Entry of an Interim Order (the

"Interim Order") (A) Authorizing the Debtor, Pursuant to Sections 105(a), 361,362,

363, 364 and 552 of title 11 of the United States Code (the "Bankruptcy Code"),

Rule 400 l(b) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy

Rules") and Local Rule 4001-2 of the Local Rules of Bankmptcy Practice and

Procedure of the United States Bankruptcy Court for the Eastern District of

Michigan (the "Local Rules"), to use Cash Collateral, (B) Granting Adequate

Protection, and (C) Scheduling a Final Hearing on the Motion (the "Final Hearing")

(the "Motion"), as more fully described in the Motion; and upon consideration of the

Affidavit of John Tenbusch, Authorized Member of the Debtor (the "Tenbusch



                                           1
 21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 20 of 49
Affidavit"); and the Court having jurisdiction pursuant to sections 157 and 1334 of

title 28 of the United States Code to consider the Motion and the relief requested

therein; and venue being proper in this Court pursuant to sections 1408 and 1409 of

title 28 of the United States Code; and it appearing that no other or further notice

need be provided; and the Court having determined that entry of this Order is in the

best interest of the Debtor in this matter, its estate, its creditors, and all parties in

interest; and the Court having determined that the legal and factual bases set forth in
                                                                                            ;



the Motion and attested to in the Tenbusch Affidavit establish just cause for the relief

granted herein, it is therefore,



THE COURT HEREBY FINDS:

      A. On March 25, 2021 (the "Petition Date"), Debtor commenced a

voluntary case under Chapter 1 1 of the Bankmptcy Code. The Debtor is authorized

to continue to operate its business and to manage its assets as Debtor-in-Possession

pursuant to sections 1107(a) and 1108 of the Bankmptcy Code.

      B. The Debtor has continued to operate its business as Debtor-in-

Possession pursuant to §§ 1107 (a) and 1108 of the Bankmptcy Code.

      C. The Debtor requires the use of the Cash Collateral as defined in the

Motion, for the post-petition operation of its business, and for payment of post-

petition expenses attendant thereto.


                                            2

 21-42617-mar     Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36    Page 21 of 49
       D. The relief requested in the Motion, and authorization for the use of Cash

Collateral in the amounts shown in the budget attached to the Motion as Exhibit C

(the "Budget"), are necessary, essential and appropriate for the continued post-

petition operation of the Debtor's business and are otherwise necessary to avoid

immediate and irreparable harm to the Debtor's estate pending a final hearing on the

Motion.

      E. Pursuant to Local Rule 4001-2(c)(4) the Debtor has served (i) the

United States Tmstee for the Eastern District of Michigan; (ii) the Subchapter V

Tmstee; (iii) counsel for Level One Bank; (iv) Level One Bank, Attn: Jacob Hachey;

(v) U.S. Small Business Administration ("SBA"); (vi) the parties included on the

Debtor's list of twenty (20) largest unsecured creditors; and (vii) those parties that

have requested notice pursuant to Bankmptcy Rule 2002 with notice of this motion.

      F. Level One Bank ("Level One") has approved the entry of this Interim

Order.

      G. On the basis of the above and foregoing, it is in the best interests of the

Debtor's estate and its creditors that the Debtor be authorized to use the Cash

Collateral subject to and on the terms and conditions of this Interim Order.

      H. The Court has jurisdiction over this Case and the Motion pursuant to 28

U.S.C. §§ 157 and 1334. This Interim Order is entered in a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2)(M).

                                            3

 21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 22 of 49
      In light of the foregoing,

      IT IS HEREBY ORDERED BY THE COURT as follows:

       1. The Motion is granted.

      2. Unless otherwise defined herein, capitalized terms shall have the

meanings ascribed to such terms in the Motion.

      3. Authorization to Use Cash Collateral. The Debtor is hereby authorized

to use Cash Collateral subject to the terms of this Interim Order. The Debtor may

use Cash Collateral for necessary post-petition operating expenses and in the

amounts described in the budget attached to the Motion as Exhibit C, as may be

modified, supplemented, or extended from time to time upon the written agreement

of the Debtor and Level One (or as so modified, supplemented or extended) (the

"Budget"). Debtor shall provide Level One a proposed updated budget each month

along with an accounting, on a cash basis, of the Debtor's revenue, expenses and use

of cash. Cash Collateral shall not be used for any other purpose or in any amounts

in excess of the amounts described in the Budget without the prior written consent

of the Level One. The Debtor is authorized to use Cash Collateral only to pay

necessary post-petition operating expenses, which include, but are not limited to,

post-petition: employee wages and salaries, payroll taxes, supplies, supplies and

materials, insurance premiums, necessary maintenance, utilities, equipment lease

payments, attorney and accounting fees and other general operating and working


                                           4

 21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 23 of 49
capital purposes in the ordinary course of Debtor's post-petition operation of the

business, including fees required by 28 U.S.C. § 1930. This Order does not authorize

the Debtor to pay any pre-petition debt.

      4. Adequate Protection.

         a. Replacement Liens: In addition to their existing security interests and

        liens, Level One, and SBA, are granted a continuing replacement security

        interest and lien in the post-petition assets of the Debtor, including accounts

        receivable, in the same extent, validity and priority as they existed on the

        Petition Date to the extent of the diminution of collateral caused by

        Debtor's use of cash collateral, effective nunc pro tune, as of the Petition

        Date as well as a claim under Bankruptcy Code § 507(b) for any unpaid

        adequate protection payments provided herein. Other than interests granted

        to Level One in its various security instmments, no liens are granted to

        Level One, and the SBA in any Chapter 5 causes of action or their proceeds.

        The automatic stay under Section 362(a) of the Bankruptcy Code is

        modified to the extent necessary to implement the terms of this Order.

        b. Financial Information: The Debtor shall supply financial information

        and information relating to the collateral as is reasonably required by Level

        One. In the event that Level One and the Debtor cannot agree as to what

        report(s) shall be provided, the Court shall, upon notice and a hearing, make

                                           5

 21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 24 of 49
      a determination. The Debtor shall provide to Level One Bank, A) on a

      monthly basis: (i) accounts receivable aging; (ii) profit and loss statements;

      and (iii) payables aging; and B) such other reports and documents as are

      required to be filed with the Office of the United States Trustee; and C)

      proof of timely payment of taxes and insurance payments.

       c. Adequate Protection Payments: The Debtor shall make the following

      adequate protection payments to the Pre-petition Secured Creditors:

               i. In connection with the outstanding balance due Level One Bank,

                  Level One Bank shall receive adequate protection payments in

                  the amount of $13,600.00 beginning on April 1, 2021 and

                  continuing on the 1s day of each consecutive month until the

                  effective date of a conflnned of a plan of reorganization or

                  conversion or dismissal of this case;

               ii. In connection with the outstanding balance due the SBA for the

                  Economic Injury and Disaster Loan dated August 31, 2020, the

                  SBA will receive adequate protection payments in the amount of

                  $731.00 each month when they become due in August 2021;

           iii. Debtor shall have a five (5) business day grace period to make

                  the adequate protection payments to Level One. Upon the

                  failure of the Debtor to cure such default within five (5) business

                                          6

21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 25 of 49
                   days of written notice from Level One served on Debtor's

                   counsel via e-mail. Level One shall be entitled to file an           I


                   expedited motion to lift stay as set forth in paragraph 7 herein.

               iv. Debtor shall at all times maintain such insurance on the Level       ]




                  One's Collateral, and all other tangible personal property as is

                  required under its Security Agreements with Level One and as

                  required by the US Tmstee's operating instructions.

               v. Subject to the terms and conditions contained in this Order and

                  Level One's claims which have the lien and payment priorities

                  as set forth herein, in any event, in all cases be subject and

                  subordinate to a carve out (the "Carve-Out), which shall be

                  comprised of the following (i) all fees, approved and unpaid, to

                  the Subchapter V Tmstee and (ii) the amount of the Debtor's

                  unpaid professional fees which have, a) been incurred post-

                  petition, accrued post-petition, and invoiced post-petition and, b)

                  remain unpaid upon confirmation of a Chapter 11, Subchapter V

                  Plan or a conversion of a Chapter 11, Subchapter V Case up to

                  the aggregate amount of Seventy-Five Thousand and 00/100

                  Dollars ($75,000.00).




                                           7

21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 26 of 49
       5. Non-Payment Events of Default: Any of the following shall constitute

an "Event of Default" hereunder:

       a. Debtor violates or fails to timely satisfy, post-petition, any non-

       payment term or condition of this Consent Order.

       b. Debtor's Chapter 11, Subchapter V proceeding is converted to a

      Chapter 7 proceeding or dismissed.

      c. Debtor's business operations materially change.

      d. Insurance as required hereunder is deemed inadequate, is allowed to

      lapse by the Debtor, or is otherwise terminated.

      6. Remedies upon an Event of a Non-Payment Default: Upon the

occurrence of a post-petition Event of Default, Level One Bank, and the SBA shall

have the right to notify the Debtor's counsel of such Event of Default via e-mail and

Debtor shall have five (5) business days from the date of such notice to fully cure

the Event of Default. In the event that Debtor fails to timely cure such Event of

Default, Debtor's right to use Cash Collateral shall immediately terminate and Level

One may file with the Court, on an ex parte basis, an affidavit regarding Debtor's

uncured Event of Default and submit a proposed order prohibiting further use of

Cash Collateral, and may file a motion to lift the automatic stay on an expedited

basis seeking the termination of the automatic stay with respect to their respective

collateral.


                                           8

 21-42617-mar    Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 27 of 49
       7. Remedies upon an Event of a Payment Default: In the event the Debtor

fails to make any of the adequate protection payments as set forth in this Order,

Level One and the SBA shall provide notice thereof to counsel for the Debtor as set

forth herein. Upon the failure of the Debtor to cure such default within five (5) days

of notice, Level One and the SBA shall have the right to seek to lift the stay on an

expedited basis.

      8. Notice: Within 24 hours of the entry of this Interim Order, the Debtor shall

serve by first class U.S. mail, postage prepaid, a copy of the Motion and this Interim

Order upon the following: (i) the Office of the United States Tmstee for the Eastern

District of Michigan; (ii) Subchapter V Tmstee; (iii) counsel for Level One Bank;

(iv) Level One Bank, Attn: Jacob Hachey; (v) U.S. Small Business Administration

(vi) the parties included on the Debtor's list of twenty (20) largest unsecured

creditors; and (vii) those parties that have requested notice pursuant to Bankmptcy

Rule 2002.

      9. The deadline to file an objection to this Interim Order is fourteen (14) days

from the entry of this Order. If an objection is timely filed, the final hearing will be

held. If no objection is timely filed, the interim or preliminary order may become a

final order. Any objection to the continued effectiveness of this Interim Order or to

a final order under similar terms to those terms set forth herein shall be in writing

and shall be filed with the Court and served on each of the follow persons or entities:


                                             9

  21-42617-mar     Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 28 of 49
      (a) Counsel for the Debtor: Strobl Sharp, PLLC, 300 E. Long Lake Rd.,

Suite 200, Bloomfield Hills, MI 48304. Attention: Lynn Brimer;

       (b) Subchapter V Tmstee;

       (c) Counsel for Level One Bank, Attn: Frances Belzer Wilson, Esq.,

Dawda, Mann, Mulcahy & Sadler, PLC, 39533 Woodward Ave., Suite 200,

Bloomfield Hills, MI 48304;

      (d) Level One Bank, Attn: Jacob Hachey, 32991 Hamilton Court,

Farmington Hills, MI 48334;

      (e) Office of the United States Tmstee, 211 W. Fort Street, Suite 700,

Detroit, Michigan 48226.

      (f) U.S. Small Business Administration, SBA Disaster Loan Service

Center, 2 North 20th Street Suite 320, Birmingham AL 35203

      10. Final Hearing. A final hearing on the Motion will be held on the

day of                , 2021 at:            a.m., as the same may be continued or

adjourned by the Bankmptcy Court.

      This Court shall retain jurisdiction over any and all matters arising from or

related to the interpretation or implementation of this Interim Order.




                                            10

 21-42617-mar    Doc 11    Filed 03/26/21    Entered 03/26/21 17:53:36   Page 29 of 49
                                 EXHIBIT B

                         TENBUSCH AFFIDAVIT




21-42617-mar   Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 30 of 49
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:


LINEAR MOLD «& ENGINEERING,                         Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon




                   AFFIDAVIT OF JOHN TENBUSCH
                AS MAJORITY MEMBER OF THE DEBTOR



STATE OF MICHIGAN )
                 ) SS
COUNTY OF WAYNE )

      John Tenbusch, being duly sworn, deposes and says:

      1. I am the 96.5% member in Linear Acquisition, LLC ("Acquisition"),

which is the sole member of Linear Mold & Engineering, LLC d/b/a Linear AMS

("Mold & Engineering" or "Debtor"). I serve as the Chief Executive Officer of

Mold & Engineering. In my capacity as the majority member of Acquisition and

CEO of Mold & Engineering, I am familiar with the day-to-day operations,

business affairs, corporate structure and books and records of the Debtor. I am

authorized to submit this affidavit (the "Affidavit") on behalf of the Debtor.




 21-42617-mar    Doc 11    Filed 03/26/21   Entered 03/26/21 17:53:36   Page 31 of 49
      2. I make this Affidavit to assist the Court and other parties in

understanding the circumstances that compelled the Debtor to file its Chapter 11
                                                                                        I
proceeding, and the following first day motions:

            a. Motion Pursuant to Sections 105(a), 361, 362, 363, 364, and 552 of
               the Bankruptcy Code and Bankruptcy Rule 400 l(b) for Entry of
               Interim and Final Orders (A) Authorizing the Use of Cash
               Collateral; (B) Granting Adequate Protection; and (C) Scheduling a
               Final Hearing on the Motion;

            b. First Day Motion for Authorization (A) to Pay Pre-Petition Wages,
               Salaries, Benefits, and Reimbursable Expenses, and to Continue
               Existing Employee Policies, and (B) to Continue in Effect
               Workers' Compensation Programs;

            c. First Day Motion for Order Prohibiting Utility Companies From
               Altering, Refusing or Discontinuing Services Pending
               Determination of Adequate Assurance of Payment for Future
               Utility Services, and Approving the Proposed Adequate Assurance
               Procedures Under Section 366 of the Bankruptcy Code.

      3. The Debtor is operating its business and managing its assets as a

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

      4. Except as otherwise indicated, all facts set forth in this Affidavit are

based on my personal knowledge, information supplied to me by other employees

of the Debtor and/or professionals retained by the Debtor, is information I learned

through review of relevant documents, or on my opinion based upon my

experience and knowledge of the Debtor's operations and financial condition. If I




                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 2Entered 03/26/21 17:53:36   Page 32 of 49
were called upon to testify, I could and would testify competently to the facts set

forth herein.

                          GENERAL BACKGROUND

      5. Mold & Engineering commenced this voluntary case under Chapter

11, Subchapter V, of the Bankmptcy Code on March 25, 2021 (the "Petition

Date"). The Debtor is authorized to continue to operate its business as debtor-in-

possession pursuant to sections 1 107(a) and 1108 of the Bankmptcy Code.

      6. The Subchapter V Trustee has not been appointed.

      7. I originally incorporated the predecessor to the Debtor, Linear Mold           1

& Engineering, Inc. ("Mold, Inc."), on May 23, 2003, as a full-service plastics

mold, tooling and production service provider. I was the sole shareholder and

Mold, Inc. started as a two-man operation with limited customers.

      8. Over time, Mold, Inc. grew to 125 employees with approximately 300

varied customers. With full machine shop capabilities, Mold, Inc. become an

industry leader in mold flow analysis, plastic injection mold simulation

capabilities, full black-box design and advanced process support.

     9. Because of Mold, Inc.'s reputation as an industry leader, in 2015,

Moog Inc. ("Moog"), a New York corporation and worldwide designer,

manufacturer and integrator of precision control components and systems,

acquired 70% of the stock of Mold, Inc., with the objective of integrating into



                                                                         SB733840.DOC
  21-42617-mar   Doc 11   Filed 03/26/21 3Entered 03/26/21 17:53:36   Page 33 of 49
acquired 70% of the stock of Mold, Inc., with the objective of integrating into

Mold, Inc.'s customer relationships, specifically its aerospace customer base. I

negotiated the sale of the remaining 30% of the Mold, Inc. stock and settled with

Moog in January 2017.

      10. After Moog's acquisition of the Mold, Inc. stock, I served as a vice-

president and director of Moog and facilitated its integration into the Mold, Inc.

customers. After a short period with ]Vtoog, I resigned to pursue other

opportunities.

      11. After 2 years of operation, Moog determined that it would divest itself
                                                                                        I
of the Mold, Inc. operations and transition the aerospace customers into Moog.

      12. In June 2017,1 organized Acquisition, with the intent of re-purchasing

the Mold, Inc. stock from Moog. Contemporaneously, Linear Realty, LLC was

formed as a single member limited liability company, with Acquisition as its sole

member, in order to purchase the real estate located at 12926 Stark Road, Livonia,

Michigan 48150 (the "Stark Road Property").

      13. After the re-purchase of the Mold, Inc., stock by Acquisition, Mold,

Inc., was merged into Mold & Engineering. Acquisition is the sole member of

Mold & Engineering and Realty.

      14. At the time, the Mold & Engineering operations were housed in three

buildings - two leased locations and the Stark Road Property. In order to



                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 4Entered 03/26/21 17:53:36   Page 34 of 49
consolidate operations, grow the business, expand revenue and improve

profitability, on September 29, 2018, Realty purchased the property located at

12163 Globe Street, Livonia, Michigan (the "Globe Street Property"). On

September 1, 2018, NIold & Engineering entered into a five (5) year lease with

Realty for the Globe Street Property and consolidated all operations in one

location.


      15. However, in order to effectively grow the molding operations, the

Globe Street Property needed to supplement its power supply. Unfortunately, over

the course of nine (9) months Mold & Engineering was unable to adequately

increase the power supply at the Globe Street Property and determined that the

molding operations needed to be moved to a new location with sufficient power

resources.


      16. Consequently, Mold & Engineering entered into a lease on May 7,

2019 for the property located at 400 Parkland Drive, Charlotte, Michigan (the

"Charlotte Property"). The molding operations were permanently relocated to the

Charlotte Property.

      17. By June 2019, it became clear that revenue from the tooling

operations had fallen sharply and would not recover in a reasonable timeframe.

The tooling operations were no longer profitable and were draining resources from

other profitable operations. Therefore, a decision was made to shut down the



                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 5Entered 03/26/21 17:53:36   Page 35 of 49
tooling operations and to focus on the plastics, injection molding and additive

business.


      18. This left Mold & Engineering with substantial debt associated with

the tooling business and no active tooling operations or ability to generate revenue

associated with the tolling industry to satisfy that debt.

            CURRENT EMPLOYEES AND MANAGEMENT TEAM

      19. In 2017, at the time Acquisition acquired the stock of Mold, Inc., from

Moog, the company had approximately 91 employees. Mold & Engineering

immediately began trimming the employee base to only those employees needed

for continued operations. Currently, Mold & Engineering employs approximately

twenty-eight (28) employees across its various business operations, including

management, sales, engineering, account management, production, production

management and human resources (collectively, the "Employees"). All

production employees are located at the Charlotte Property.

      20. The management team is made up of myself and Louis Young

("Young"). Our offices are located in the Globe Street Property. I am the Chief

Executive Officer and the 96.5% member of Acquisition. I have a background in

design engineering for tooling and am involved in all aspects of operations, sales

and production.




                                                                          SB733840.DOC
 21-42617-mar     Doc 11   Filed 03/26/21 6Entered 03/26/21 17:53:36   Page 36 of 49
      21. Young, an industrial engineer, joined Mold, Inc., in 2003 when it was

originally established. He stayed with the company throughout the time it was

under the ownership ofMoog. In 2017 when Moog determined that it wanted to

divest itself of the Mold, Inc. operations, Moog approached Young to assist in the

process. Young approached me regarding the divestiture and together we acquired

the Mold, Inc., stock through Acquisition. Young has remained with Mold &

Engineering as its President. Young holds a 3.5% interest in Acquisition.

                  THE PREPETITION SECURED CLAIMS

      22. In order to meet operational expenses, Mo\d & Engineering maintains

a line of credit with the Level One Bank (the "Bank" or "Level One") as follows:

            On July 17, 2017, Mold & Engineering executed a Promissory Note
            (Line of Credit-Prime), a Loan Agreement and two Security
            Agreements with respect specific equipment and all assets, in the
            principal amount of Two Million Five Hundred Thousand and 00/100
            Dollars ($2,500,000.00) in favor of Level One Bank (the "Mold &
            Engineering Note"). On November 1, 2018, Mold & Engineering
            executed an Allonge to the Promissory Note reducing the face amount
            of the Linear Note from Two Million Five Hundred Thousand and
            00/100 Dollars ($2,500,000.00) to Two Million and 00/100 Dollars
            ($2,000,000.00). In support of the Mold & Engineering Note, the
            John Tenbusch Revocable Trust, Young and I executed a Continuing
            Guaranty.

(the "Mold & Engineering Note")

      23. The approximate outstanding balance due on the Mold & Engineering

Note as of the Petition Date is $957,945.02.




                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 7Entered 03/26/21 17:53:36   Page 37 of 49
      24. In August of 2018, Realty entered into a series of loan agreements

with the Bank, including a term loan and non-revolving line of credit, including a

Swap Agreement with the Bank of Montreal, secured by a mortgage on the Globe

Street Property (collectively, the "Realty Loans") as follows:

            a. On August 2, 2018, Realty executed a Promissory Note (Term
               Loan), a Loan Agreement, Mortgage and Assignment of Rents with
               respect to property located at 12163 Globe Street, Livonia,
               Michigan 48150 in the principal amount of One Million Six
               Hundred Fifty Thousand and 00/100 Dollars ($1,650,000.00)
               ("Realty Note #1"). In support of the Realty Note #1, Acquisition,
               Mold & Engineering, the John Tenbusch Revocable Trust, Young
               and I executed a Continuing Guaranty.

            b. On August 2, 2018, Realty executed a Promissory Note (Line of
               Credit) which reflected an assumption of Mold & Engineering
               Debt and was subsequently Amended and Restated to a Non-
               Revolving Line of Credit, a Loan Agreement, Mortgage and
               Assignment of Rents with respect to property located at 12163
               Globe Street, Livonia, Michigan 48150 in the principal amount of
               One Million Three Hundred and Twenty Thousand and 00/100
                Dollars ($1,320,000.00) ("Realty Note #2"). In support of the
                Realty Note #2, Acquisition, Mold & Engineering, the John
                Tenbusch Revocable Trust, Young and I executed a Continuing
                Guaranty, (collectively, Realty Note #1 and Realty Note #2 shall
                be referred to as the "Realty Debt")

      25. Mold & Engineering guaranteed the Realty Debt.

      26. In connection with tenant improvements for its benefit, Mold &

Engineering entered into three equipment finance agreements for the purchase and

installation of solar panels and related equipment at the Globe Street Property as

follows:




                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 8Entered 03/26/21 17:53:36   Page 38 of 49
            a. An Equipment Finance Agreement with Ascentium Capital, LLC
               (230652), dated August 21, 2018, with respect to specific
               equipment: Solar Panels, Electrical upgrades in the amount of One
               Hundred Sixty-Five Thousand and 00/100 Dollars ($165,000.00). I
               have personally guaranteed this Equipment Finance Agreement
               along with Young;

            b. An Equipment Finance Agreement with Ascentium Capital, LLC
               (230695), dated August 21, 2018, with respect to specific
               equipment: Solar Panels, Electrical upgrades in the amount of One          I
               Hundred Fifteen Thousand and 00/100 Dollars ($115,000.00). I
               have personally guaranteed this Equipment Finance Agreement
               along with Young; and

            c. An Equipment Finance Agreement with Ascentium Capital, LLC
               (232862), dated August 21, 2018, with respect to specific
               equipnient: LED Lighting, HVAC, Insulation, Roofing, Efficient
                Doors & Windows in the amount of One Hundred Fifteen
                Thousand and 00/100 Dollars ($115,000.00). I have personally
                guaranteed this Equipment Finance Agreement along with Young.

(collectively the "Ascentium Capital Debt")

      27. October 11, 2019, Acquisition, Realty, Mold & Engineering, the John

Tenbusch Revocable Trust, Young and I entered into a Loan Affirmation and

Restructure Agreement ("Forbearance Agreement") with the Bank in connection

with the Level One Bank Debt. On April 2, 2020, an Amendment to Loan

Affirmation and Restructure Agreement ("Amended Forbearance Agreement") was

executed. The Forbearance Period under the Amended Forbearance Agreement

expires on April 1, 2021.

      28. Prior to the Petition Date, Realty closed on the sale of the Globe Street

Property, paid the Realty Debt and Ascentium Capital Debt in full.


                                                                           SB733840.DOC
 21-42617-mar    Doc 11     Filed 03/26/21 9Entered 03/26/21 17:53:36   Page 39 of 49
      29. Debtor negotiated a Lease Agreement with the Purchaser of the Globe

Street Property on favorable rental tenns. Under the terms of the Lease

Agreement, Debtor is responsible for the collection and remittance of the aggregate

base rent on behalf of itself and the other Globe Street Property tenants. Debtor is

also obligated to collect and pay the Globe Street Property expenses on behalf of

itself and the other building tenants.

      30. In order to grow its business, beginning in about July 2018, Mold &

Engineering entered into a series of leases titled as equipment financing

agreements to lease the necessary machinery and equipment to expand the 3D

metal printing, 3D plastic printing and additive business as follows:

            a. An Equipment Finance Agreement with Complete Capital
               Services, Inc., July 17, 2018, and assigned to People's Capital
               Leasing Corp. with respect to specific equipment: 1-TmMark
               Station 5000 Work Station including all accessories and/or options
               in the original amount of One Hundred Thirty-Four Seven Hundred
                and Two and 00/100 Dollars ($134,702.00).

            b. An Equipment Finance Agreement with Complete Capital
               Services, Inc., September 18, 2018, with respect to specific
               equipment: 1-EOSINT M280 with 400W Machines including all
               accessories and/or options in the original amount of Three Hundred
               Eighty-Eight Thousand and Ninety-Nine and 50/100 Dollars
                ($388,099.50).

            c. An Equipment Finance Agreement with Midland States Bank dated
                September 18, 2018, with respect to specific equipment: 1-
               EOSINT M280 3D Printer including all accessories and/or options
               in the original amount of Three Hundred Eighty-Eight Thousand
                and Ninety-Nine and 50/100 Dollars ($388,099.50).


                                                                           SB733840.DOC
 21-42617-mar    Doc 11    Filed 03/26/21 10
                                           Entered 03/26/21 17:53:36    Page 40 of 49
              d. An Equipment Finance Agreement with Complete Capital
                 Services, Inc., dated November 16, 2018, which was assigned to
                 Bank of the West with respect to specific equipment: 1 HP Jet
                 Fusion 3D 4210 Printer including all accessories and/or options in
                 the original amount of Three Hundred Fifty Nine Thousand Two
                Hundred Eleven and 00/100 Dollars ($359,211.00).

              e. An Installment Payment Agreement with CIT Bank, N.A., dated
                 November 19, 2018, with respect to specific equipment: Jet Fusion
                 Equipment in the original amount of Ninety-Nine Thousand Seven
                Hundred and 00/100 Dollars ($99,700.00).

              f. An Equipment Finance Agreement with Renaissance Capital
                  Alliance, LLC, November 28, 2018, with respect to specific
                equipment: Caterpillar Lift Truck Model 2C6000 S/N
                 AT83F42824 together with all attachments and accessories thereto
                 in the original amount of Thirty-Three Thousand Two Hundred
                Forty-Six and 63/100 ($33,246.63).

              g. An Equipment Finance Agreement with Highland Capital
                 Corporation, November 16, 2018, with respect to specific
                 equipment: 1 FTP Jet Fusion 3D 4210 Printer including all
                 accessories and/or options in the amount of Three Hundred Ninety-
                 Seven Thousand Seven Hundred and Seventy-Two and 00/100
                Dollars ($397,772.00).

(collectively the "Equipment Financing Agreements")

                      DEBTOR'S PREPETITION ASSETS

      31. As of the Petition Date, the Debtor's assets were chiefly made up of

(1) earned accounts receivable, (2) equipment and vehicles used in the operations

of Debtor's business, and (3) executory contracts and going concern value (good

will). The Debtor estimates the fair market value of its assets on the Petition Date

as follows:




 21-42617-mar     Doc 11   Filed 03/26/21 11
                                           Entered 03/26/21 17:53:36   PageSB733840.DOC
                                                                             41 of 49
                   Accounts Receivable:                        $ 1,117,198.34
                   Personal Property:                          $ 271,225.00
                   Cash on Hand:                               $ 176,801.26
                                            Total:             $ 1,565,224.60

            EVENTS LEADING TO THE BANKRUPTCY FILING

      32. A number of factors have contributed to the Debtor's decision to file

for relief under Chapter 11, Subchapter V of the Bankruptcy Code.

      33. For some period of time, the Debtor has been losing money on an

annual basis and has maintained operations in part through my infusion of capital

into the company. For example, in September 2019 Level One offset a Charles

Schwab cash collateral account in the amount of $2,189,951.78 I had pledged as

part of my personal guarantee in order to reduce Mold & Engineering's debt load.

      34. At the time of the offset, Mold & Engineering auctioned its equipment

not needed to sustain the continuing mold making operations. The auction

proceeds further reduced the Bank debt.

      35. Mold & Engineering's losses were driven chiefly by a change in the

structure of the auto industry and shifting demands for the services offered by

Mold & Engineering. Historical profits prior to the ownership by Moog were

largely driven by customers in the aerospace industry, metal 3D printing and

tooling customers. With the loss of the aerospace customer base to Moog and loss

attributable to the tooling business, Mold & Engineering has shifted its focus to

metal 3D printing and plastic 3D printing services for the auto industry. This has

                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 12
                                          Entered 03/26/21 17:53:36   Page 42 of 49
helped supplement the loss of the tooling revenue but, has not generated sufficient

cash flow to service the debt associated with the shutdown of the tooling business.

      36. In addition, the Debtor has recently been faced with costly litigation in

the United States District Court for the Northern District of Illinois and in the state

courts in Michigan. The litigation has been a drain on Debtor's personnel and

financial resources.

                             IMPACT OF COVID-19

      37. By early 2020, after having successfully shed the tooling business,

Mo\d & Engineering was trending toward a positive cash flow - this despite

continuing to carry the tooling debt. Unfortunately, COVID-19 hit the auto

industry heavy in March 2020, wiping out the positive gains made by Mold &

Engineering in late 2019 and 2020.

      38. The shutdown due to COVID-19 had a significant negative impact on

Mold & Engineering's operations and revenue. Customer orders and requirements

deceased substantially at the outset of the shutdown due to reduced production and

workflows. Mold & Engineering's revenue dropped by approximately 40%

compared to 2019 revenue reduced by the revenue generated by the tooling

operations.




                                                                            SB733840.DOC
 21-42617-mar    Doc 11    Filed 03/26/21 13
                                           Entered 03/26/21 17:53:36   Page 43 of 49
      39. On April 15, 2020, Mold & Engineering received a loan under the

Small Business Administration's ("SBA") Paycheck Protection Program ("PPP")

in the amount of $554,100.00, which has been forgiven in full.

      40. In addition, Mold & Engineering submitted a request directly to the

Small Business Administration ("SBA") for an Economic Injury and Disaster

Loan. On August 31, 2020, the SBA issued a secured disaster loan to Mo\d &

Engineering in the amount of $150,000 with an annual interest at the rate 3.75%

(the "EIDL Loan"). Monthly payments in the amount of $731.00 on the EIDL

Loan are scheduled to begin in August 2021. The SBA has recorded a blanket

UCC Financing Statement with respect to the EIDL Loan.

      41. Mold & Engineering applied for and received a second PPP loan in

the amount of $554,133.00 through Level One. The funds were disbursed on

Febmary 2, 2021. During the covered period, Mold & Engineering has potential

forgiveness payments in the amount of the funds received. The PPP Loan

Forgiveness Application will be submitted seeking forgiveness of the entire loan

amount. It is anticipated that the entire PPP loan will be forgiven.

      42. Since the resumption of production in the auto industry and the lifting

of the shutdown orders. Mold and Engineering has experienced a recovery in its

revenue. Assuming no additional shutdowns or production stoppages, it is




                                                                          SB733840.DOC
 21-42617-mar    Doc 11    Filed 03/26/21 14
                                           Entered 03/26/21 17:53:36   Page 44 of 49
anticipated Mold and Engineering's revenue will return to 2019 level, less the

revenue generated by tooling operation, by mid-2021.

                       DEBTOR'S NEED FOR USE OF
                              CASH COLLATERAL

      43. It is necessary for the Mold & Engineering to use Operating Cash in

order to maintain business and the going concern value for the benefit of creditors.

Of immediate urgency is the need to fund payroll and to satisfy vendors on a going

forward basis.

      44. The Debtor proposes to use the Cash Collateral for the payment of

employee salaries, payroll, taxes, and other general operating and working capital

purposes in the ordinary course of business to ensure that operations are not

intermpted.

      45. The Debtor has prepared and delivered to the Bank an initial 13-week

projected budget and such budget has been reviewed by the Debtor and its

management team.

      46. Debtor and the Bank have engaged in negotiations for the consensual

use of the Cash Collateral.

      47. The Debtor has and will continue to need the use of the Cash

Collateral to pay immediate necessary ordinary course of business expenditures.

These expenditures will enable the Debtor to continue operating its business in the

ordinary course, immediately fund its payroll in order to maintain and safeguard

                                                                         SB733840.DOC
 21-42617-mar    Doc 11   Filed 03/26/21 15
                                          Entered 03/26/21 17:53:36   Page 45 of 49
  the pre-petition collateral. The Debtor's use of the Operating Cash is also

  necessary to maintain the value of the Pre-Petition collateral, and to provide Mold

 & Engineering with working capital necessary to maintain operations. Absent the

 use of Cash Collateral, Mold & Engineering does not have adequate working

 capital to continue operations.

              48. Immediate irreparable harm will occur to the Debtor, the employees,

 creditors and the estates if the Debtor is unable to use Cash Collateral.

              49. In the absence of a court order authorizing the use of the Cash

 Collateral, the Debtor will be unable to meet its payroll and other operating

 expenses and will be forced to cease operations immediately, rather than

 continuing efforts to maximize value for the estates and creditors.

             If sworn, Affiant can testify competently to the facts set forth herein.

 FURTHER DEPONENT SAYETH NOT,


                                                                                              5lz^l^^-/
                                                                     J    nTeen           h
                                                                         ember


 Sworn to before me on this
 ^S~ day of March, 2021
  IA /• //.-,/).
y^i.^
    •-4-
         /l/'li)/.//^o
  M/^.^<A . , Notary Public
 l^/l           \7


               8HEILAA.OUVIO
         Notary Publto, State of Michigan
              County of Uvlngston
          My Comndssto'n Expires Nov. 28, 2025
        AcUna intte County of it>/u^rr\ri ^



                                                              ^ g Linear Mold Engineering -Tenbusch Affidavit (SB733840-4xB7BE6)
 21-42617-mar                   Doc 11           Filed 03/26/21   Entered 03/26/21 17:53:36                    Page 46 of 49
                                 EXHIBIT C

                                  BUDGET




                                         2

21-42617-mar   Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 47 of 49
                                                                     @. 3 3 ii a
                                                                     s s' ?                  s
                                                                      '1 El I
                                                                     efs                     0:
                                                                               II            I
                                                                                            I
                                                                                            a
                                                                                            i
                                                                      J§s                   sI
                                                                      I"
                                                                      IK
                                                                      I"                    II
                                                                                            g[

                                                                              "11.               Is
                                                                              S|K      s    Kl
                                                                              Ill's         w
                                                                              I
                                                                              ss
                                                                              s        I    .S|s
                                                                                            j|s

                                                                              I ^'s         Kl§ 9.
                                                                                            yls
                                                                                                 Is
                                                                              IIIs s -SIJ
                                                                              s| 's         51            c
                                                                                                          3

                                                                                                 Is       I
                                                                              -I,                         ~t

                                                                              S|1-S
                                                                              s   m
                                                                                       ! -Ill
                                                                                         ~s|:§
                                                                                                          >
                                                                                                          s
                                                                                                          y
                                                                                                          s
                                                                                       I s!
                                                                           -!lL
                                                                              si
                                                                              !S III

                                                                           ills              1§
                                                                                  ^J
                                                                                       •s   ll
                                                                                            00

                                                                                                      i
                                                                           s 11^             IS
                                                                           II    ill
                                                                               I w
                                                                           's]

                                                                           sll,
                                                                           ~slls s          Ell
                                                                           ^1               IIs
                                                                           -!1                   Is
                                                                           sp s
                                                                           511              II
                                                                           s\\
                                                                           -III?
                                                                            '"II'F-
                                                                            !S II K
                                                                                       s    i
                                                                                                  It
                                                                           s II             .ill
                                                                           II
                                                                           s III       I §11
                                                                                            It
                                                                           Ill
                                                                           ills I           ll


21-42617-mar   Doc 11   Filed 03/26/21   Entered 03/26/21 17:53:36   Page 48 of 49
       !                             "I                                      Ill
                                                                   IS
                                                                   i         a s i
                                                                                 .IU
                                                                                 Eli!
                                                                                 5.


              11              I
                              s
                                          s
                                         II                       §
                                                                  s
                                                                             I H    I
                                                                                      i.1
                                                                                            s
                                                                                      83 I & I
                                                                                               i
                                                                                                   Pit11
              '                           I                                           i|    I
                                                                                            s      8
                                          8


tl
                                                                                                                             ll
                      s             s          ilsl         §s   3 g|
                                                                                                                             s
                                                £     s
                                                                                                       M       •s.-.-    K
                   i§               s         gljsl   B          3 ss      !KI
                                                                                                       M. . -9 -•J
                                                                                                       g s s'g'g g
                                                                                                                   •'J




              II i§          ;3 s   s         §!lsi         gag 3 £1 |
                                                                      s    L-^l?
                                                                                                        s          s

                                                                                                                             s i
ILSI                                            :s
12        i        i§               s Bsiillsi I             Is 13 s I    III                               -a


         los ss ggai8 §s sls §                 II-B SE.^_BBS,.» Ki»K 1.
                                                B'S§ ;iBSS8SS8s 3SSS
                                                                                                                             I
                      s             s         ills! ! §     is 3 S I I                                 -a 3 s s              I
lsi
                                                                                                                   •sK
                                                                                                                             j
;]g                1§ gi                       8 S               3 S§ |s|s s 'S
                                                                                                                             s;

                                                                           Ipfe
                      ;s     s      s         lissi          s §y £i It                            -3 K a                         !
                                                                                                                             s
         ||. ig|||,i§ g|g igg g gllsl ll^gjlgg sls                         lete
                                                                           lsi
                                                                                           •;
                                                                                           s                     s

                                                                                                                             I
         i         s§               s         §lLi! §       Is 3 s I pl                                        £
                                                                          I? Is                               p ," w
                   1§       »8      s         §ll£l I       lsi 3 s§ 11                                g S I gg              K




                  I §§       s      ;8        ills! § is h si III                                      g§                    I'
                                                                                                                             I
         Igs ss   s3£       ss\   i g ! s gllsli il^lgJgg slsi |tt                                               8
                                                                                                                             s
                                                                                                                             I




       21-42617-mar        Doc 11   Filed 03/26/21    Entered 03/26/21 17:53:36                    Page 49 of 49
